Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 1 of 21                     PageID #: 662




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

STACY DENEVE,                                     )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  ) CIVIL ACTION NO. 1:18-CV-487-JB-B
DSLD HOMES GULF COAST, LLC,                       )
                                                  )
                       Defendant.                 )

                                              ORDER

       This matter is before the Court on Defendant DSLD Homes Gulf Coast, LLC’s Motion for

Summary Judgment (Doc. 33), Plaintiff’s Response in Opposition (Doc. 37), Defendant’s Reply

(Doc. 40), Defendant’s Supplemental Brief in Support of Summary Judgment (Doc. 48) and

Plaintiff’s Supplement in Opposition (Doc. 49). The Court heard oral argument from the parties

on May 22, 2020 and ordered the supplemental briefing. The Motions are ripe for review. After

careful consideration of the parties’ briefs and arguments, the Court finds Defendant’s Motion

for Summary Judgment (Doc. 33) is due to be GRANTED.

I.     BACKGROUND

       Plaintiff filed an EEOC charge alleging that Defendant terminated his employment

because of his age (62), alleged disability, and in retaliation for allegedly requesting a reasonable

accommodation on October 30, 2017. (Doc. 1-1, PageID.19). Defendant responded to the

charge, denying Plaintiff’s allegations and explaining numerous performance issues that were the

actual reasons for terminating Plaintiff’s employment. The EEOC was “unable to conclude that




                                                 1
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 2 of 21                     PageID #: 663




the information obtained establishes violation of the statutes”, dismissed the charge and issued

a notice of right to sue. (See Doc. 1-1, PageID.22).

        Plaintiff filed this lawsuit on November 20, 2018. (Doc. 1-1). Plaintiff asserts five causes

of action in his Complaint: (1) failure to accommodate Plaintiff’s requests for time off to attend

medical appointments in violation of the Americans with Disabilities Act (“ADA”); (2) termination

because of an actual disability; (3) retaliation for requesting a reasonable accommodation; (4)

termination because of age in violation of the Age Discrimination in Employment Act (“ADEA”);

and (5) retaliatory discharge in violation of the Alabama Workers’ Compensation Act, Ala. Code

§ 25-5-11.1 (“Alabama WCA”). (Doc. 1-1). Written discovery was exchanged and the depositions

of Plaintiff, DSLD Area Manager Reid Hill (“Hill”), DSLD Chief Operating Officer and Rule 30(b)(6)

representative Lee Foster (“Foster”), and DSLD customer care coordinator Dianne Overby

(“Overby”) were taken.

II.     FINDINGS OF FACT

        Defendant is a residential home builder. Defendant hired Plaintiff on September 1, 2015,

as a quality control and warranty technician. (Doc. 37, PageID.445). In his quality control role,

Plaintiff identified and remedied incomplete or inadequate construction before the Defendant

turned over homes to customers. (Id.). In his warranty role, Plaintiff completed periodic

warranty inspections and repair work once the customer took possession of and was living in a

home.    (Id.)   Hill was Plaintiff's immediate supervisor and was primarily responsible for

supervising Plaintiff's job assignments and work performance. (Id.).

        On August 5, 2016, while conducting an inspection in an attic, Plaintiff suffered an injury

to his left hip. (Id. at PageID.445). On August 11, 2016, Plaintiff filed a Worker’s Compensation



                                                 2
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 3 of 21                         PageID #: 664




claim for this injury. (Id.). While Plaintiff’s physician initially restricted him from climbing,

kneeling, and stooping, he was released from those conditions on September 9, 2016. (Id. at

PageID.446). Defendant was aware of this injury and the restrictions imposed upon Plaintiff.

(Id.).

         On May 31, 2017, Plaintiff injured himself a second time while working for Defendant.

(Id. at PageID.446). On this occasion, Plaintiff contends he lost his balance, and fell on his left

side. (Id.). Plaintiff called and left a voicemail for Hill, informing him of the incident and letting

him know he was sore. (Id.). Plaintiff asked Hill to call him back to discuss the injury. (Id.).

Plaintiff continued to feel pain in his left hip and walked with a visible limp. (Id.). Plaintiff did not

file a worker’s compensation claim concerning this injury but did eventually seek medical

treatment from a chiropractor. (Id. at PageID.446). Plaintiff received a shot for the pain and two

MRIs were performed for his chiropractor to view the injury. (Id.).

         In mid-June 2017, roughly two weeks after Plaintiff’s second fall on the job, Defendant

interviewed Tanner Barnes (“Barnes”), age 25, for the QC Tech position. (Doc. 37, PageID.447).

At the end of July 2017, approximately one month before Plaintiff’s termination, Defendant hired

Tanner Barnes.      (Id.).   When Barnes started working, Plaintiff was re-assigned to assist

construction superintendents with completion of punch list work on projects.                  (Doc. 33,

PageID.136). Barnes was terminated on March 4, 2019, because of concerns relating to poor

performance. (Doc. 33-18, PageID.436 – 437).

         Defendant terminated Plaintiff’s employment on August 30, 2017. (Doc. 37, PageID.447).

During Plaintiff’s employment with Defendant, he received no formal discipline regarding his




                                                   3
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 4 of 21                     PageID #: 665




work performance. (Id. at PageID.446). Plaintiff was 61 years old the day he was fired. (Id. at

447).

III.    STANDARD OF REVIEW

        Summary judgment shall be granted if there is no genuine issue as to any material fact

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The party seeking

summary judgment bears “the initial burden to show the district court, by reference to materials

on file, that there are no genuine issues of material fact that should be decided at trial.” Clark v.

Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). The “party seeking summary judgment

always bears the initial responsibility of informing the district court of the basis for its motion,

and identifying those portions of ‘the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any,’ which it believes demonstrate the absence

of a genuine issue of material fact." Id. (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986)).

        Once the moving party has met its burden, Rule 56(e) "requires the nonmoving party to

go beyond the pleadings and by [his] own affidavits, or by the ‘depositions, answers to

interrogatories, and admissions on file,' designate 'specific facts showing that there is a genuine

issue for trial.'" Celotex, 477 U.S. at 324. To avoid summary judgment, the nonmoving party

"must do more than show that there is some metaphysical doubt as to the material facts."

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “On the other hand,

the evidence of the nonmovant must be believed and all justifiable inferences must be drawn in

[his] favor.” ThyssenKrupp Steel USA, LLC v. United Forming, Inc., 926 F. Supp. 2d 1286, 1290 (S.D.

Ala. 2013) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (U.S. 1986)). Nevertheless, if



                                                 4
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 5 of 21                                PageID #: 666




the nonmoving party fails “to make a sufficient showing on an essential element of her case with

respect to which she has the burden of proof,” the moving party is entitled to summary judgment.

Celotex, 477 U.S. at 323.

IV.     PLAINTIFF’S FAILURE TO ACCOMMODATE CLAIM FAILS BECAUSE HE ABANDONED IT.

        In his Complaint, Plaintiff alleges Defendant failed to accommodate his disability by

refusing to grant him time off work to attend medical appointments following his May 2017

injury. (Doc. 1-1, PageID.7 – 8). Specifically, Plaintiff contends Defendant scheduled him for

assignments with full knowledge those assignments conflicted with scheduled medical

appointments. (Id.).

        Defendant argues Plaintiff’s claims fail as a matter of law because Plaintiff never

requested a reasonable accommodation in connection with a disability.1 (Id. at 141 – 142). In

response to summary judgment, Plaintiff argues Defendant failed to accommodate him by

delaying his treatment through non-responsiveness. (Doc. 37, PageID.462). Specifically, Plaintiff

contends that following his second on-the-job injury, no one from Defendant responded “to [his]

claimed injury” or “provided access to a workman’s compensation claim, thus delaying plaintiff’s

treatment for the injury.” (Id.). Plaintiff also asserts, he was routinely assigned tasks “outside his

physical ability due to his disability.” (Id.). Plaintiff’s Response to Defendant’s Motion for

Summary Judgment represents the first time Plaintiff has made these allegations.




1
 Defendant also contends Plaintiff has not demonstrated he is disabled for the purposes of the ADA. This argument
will be discussed in detail below.


                                                       5
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 6 of 21                     PageID #: 667




       Plaintiff did not respond to Defendant’s summary judgment argument that he never

requested a reasonable accommodation for his alleged injury and as a result, this ground has

been abandoned. Defendant is entitled to summary judgment on this claim alleged in the

Complaint. See Russell v. City of Mobile, 2013 WL 1567372, *5 (S.D. Ala. 2013), aff'd sub nom.

Russell v. City of Mobile Police Dep't, 552 F. App'x 905 (11th Cir. 2014) (“Russell does not address

this point in her opposition brief. [. . .] [G]rounds alleged in the complaint but not relied upon in

summary judgment are deemed abandoned.”) (internal citations and quotations omitted);

Shamburger v. City of Mobile, 2008 U.S. Dist. LEXIS 55803, at *1 (S.D. Ala. July 23, 2008)

(“[G]rounds alleged in the complaint but not relied upon in summary judgment are deemed

abandoned.’”) (internal citations omitted).

       The Court cannot consider Plaintiff’s new theory that Defendant failed to accommodate

him through “non-responsiveness” because it was raised for the first time in response to

summary judgment. See, e.g., White v. Beltram Edge Tool Supply, Inc., 789 F.3d 1188, 1200 (11th

Cir. 2015); Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1315 (11th Cir. 2004) (“At the

summary judgment stage, the proper procedure for plaintiffs to assert a new claim is to amend

the complaint in accordance with Fed.R.Civ.P. 15(a). A plaintiff may not amend her complaint

through argument in a brief opposing summary judgment.”); Parsons v. First Quality Retail Servs.,

LLC, 2012 U.S. Dist. LEXIS 6823, *15 (M.D. Ga. Jan. 20, 2012) (granting Defendant’s summary

judgment on Plaintiff’s failure to accommodate claim where it was raised for the first time in

opposition to summary judgment). Defendant is entitled to judgment as a matter of law on

Plaintiff’s failure to accommodate claim.




                                                 6
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 7 of 21                       PageID #: 668




V.     PLAINTIFF’S ADA CLAIMS

       Plaintiff’s remaining ADA claims suffer from two defects.              First, Plaintiff cannot

demonstrate he is disabled for the purposes of the ADA. Second, Plaintiff cannot demonstrate

he is a “qualified individual,” i.e., that he is capable of performing his job’s essential functions

with or without a reasonable accommodation. These defects are fatal to Plaintiff’s ADA claims.

       A.      Plaintiff cannot demonstrate he is disabled.

       Defendant contends Plaintiff cannot establish a prima facie case of discriminatory

discharge under the ADA because he cannot show he is disabled. (Doc. 33, PageID.142).

       The ADA provides, “[n]o covered entity shall discriminate against a qualified individual on

the basis of disability in regard to . . . discharge of employees . . ..” 42 U.S.C. § 12112(a). “To

establish a prima facie case for disability discrimination, a plaintiff must produce sufficient

evidence to permit a jury to find that she: (1) is disabled, (2) is a qualified individual, and (3) was

discriminated against because of her disability.” Lewis v. City of Union City, Georgia, 934 F.3d

1169, 1179 (11th Cir. 2019) (citing Mazzeo v. Color Resolutions Int'l, LLC, 746 F.3d 1264, 1268

(11th Cir. 2014)). To establish he suffers from a disability, Plaintiff must prove he has: (1) a

physical or mental impairment that substantially limits one or more major life activities; and (2) a

record of such an impairment or being regarded as having such an impairment. See 42 U.S.C.S.

§ 12102(1). “An impairment that is episodic or in remission is a disability if it would substantially

limit a major life activity when active.” 42 U.S.C. § 12102(4)(D).

       The record suggests Plaintiff’s intermittent limited mobility interfered with a major life

activity – walking. See 29 C.F.R. § 1630.2(I). However, this interference did not substantially limit

Plaintiff’s ability to walk as required by this Circuit. Rather, the circumstances here are similar to



                                                  7
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 8 of 21                      PageID #: 669




those described in Amos v. Hertz Transporting, Inc. There, the court found the appellant’s

description of a “need to change position or take a break for five minutes every forty-five to sixty

minutes of continuous sitting or standing, is certainly a limitation in plaintiff's ability to walk,

stand, and perform manual tasks,” but was insufficient to establish a substantial limitation. 2006

U.S. Dist. LEXIS 6263, *26 (N.D. Ga. Jan. 31, 2006).

       In this case, Plaintiff testified he walks with a limp, experiences infrequent and minute

flare-ups, and that during these flare-ups he has to take a short break. However, Plaintiff also

testified he completed his work after taking those short breaks. (Doc. 33-6, PageID.242, 281).

This sort of limitation is not substantial enough to qualify as a disability. See, e.g., Goff v.

Performance Contractors, Inc., 2020 U.S. Dist. LEXIS 61807, *14-15 (S.D. Ala. Apr. 8, 2020);

Hetherington v. Wal-Mart, Inc., 2012 U.S. Dist. LEXIS 80438, *48-49 (N.D. Ala. Apr. 24, 2012)

(finding no record evidence to suggest plaintiff faced a substantial limitation where he could

perform physical tasks despite allegations of a limp and difficulty in using his right hand); Moore

v. J.B. Hunt Transp., Inc., 221 F.3d 944, 951 (7th Cir. 2000) (finding no substantial limitation where

arthritis affected the plaintiff’s pace and rate of walking, and occasional flare-ups occurred once

or twice per year); Wynn v. Whitney Holding Corp., 220 F.Supp.2d 582, 590 (M.D. La. 2002) (citing

Talk v. Delta Airlines, Inc., 165 F.3d 1021, 1025 (5th Cir.1999)) (finding no substantial limitation

where plaintiff only offered evidence that she experienced a “transient worsening of her gait”).

Because Plaintiff failed to demonstrate he is disabled, his ADA claims fail as a matter of law. Goff,




                                                  8
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 9 of 21                     PageID #: 670




2020 U.S. Dist. LEXIS 61807, *18 (S.D. Ala. 2020) (finding plaintiff’s several ADA claims failed

where plaintiff could not establish he was disabled).

       B.      Plaintiff cannot demonstrate he is a “qualified individual.”

       In its Supplemental Brief in Support of Summary Judgment, Defendant contends Plaintiff’s

ADA claims also fail because Plaintiff is not a “qualified individual” under the ADA. (Doc. 48,

PageID.609). Defendant contends Plaintiff’s work performance demonstrates he could not

satisfactorily perform his job’s essential functions regardless of whether he received a reasonable

accommodation.      (Doc. 48, PageID.610 – 611).        Moreover, Defendant contends, Plaintiff

shouldered the burden of identifying a reasonable accommodation to his superiors at DSLD and

failed to do so. (Id. at PageID.616).

       In response, Plaintiff asserts Defendant failed to properly address Plaintiff’s disability in

its analysis. (Doc. 49, PageID.646). Plaintiff also contends the precedent Defendant relies upon

in support of its argument is inapplicable to this case (Id. at PageID.646 – 647, 652), and the

documents Defendant relies upon neither demonstrate Plaintiff is not a “qualified individual,”

nor have any relevance to Defendant’s decision to terminate him. (Id. at 648 – 651).

       The ADA identifies a “qualified individual” as someone with a disability who, “with or

without reasonable accommodation, can perform the essential functions of the employment

position that such individual holds or desires.” 42 U.S.C. §12111(8). “The burden of identifying

an accommodation that would allow a qualified employee to perform the essential functions of

[his] job rests with that employee, as does the ultimate burden of persuasion with respect to

showing that such accommodation is reasonable.” Goff, 2020 U.S. Dist. LEXIS 61807*19-20

(quoting Earl v. Mervyns, 207 F.3d 1361, 1367 (11th Cir. 2000)). Further, “[i]f [the] individual is



                                                 9
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 10 of 21                          PageID #: 671




 unable to perform an essential function of his job, even with an accommodation, he is, by

 definition, not a ‘qualified individual’ and, therefore, not covered under the ADA.” Id. at *18

 (quoting Holly, 492 F.3d at 1256); see also Pouncy v. Vulcan Materials Co., 920 F. Supp. 1566,

 1582 (N.D. Ala. 1996).

            When considering whether a job function is essential, the ADA provides, “if an employer

 has prepared a written description before advertising or interviewing applicants for the job, this

 description shall be considered evidence of the essential functions of the job.” 42 U.S.C. §

 12111(8). Courts are encouraged to consider the following evidence when determining whether

 a particular job function is essential:

                     (i) The employer’s judgment as to which functions are essential;
                     (ii) Written job descriptions prepared before advertising or
                     interviewing applicants for the job;
                     (iii) The amount of time spent on the job performing the function;
                     (iv) The consequences of not requiring the incumbent to perform
                     the function;
                     (v) The terms of a collective bargaining agreement;
                     (vi) The work experience of past incumbents in the job; and/or
                     (vii) The current work experience of incumbents in similar jobs.

 29 C.F.R. §1630.2(n)(3)(i) – (vii).

            Assuming arguendo Plaintiff is disabled, he cannot demonstrate he performed the

 essential functions of his QC Tech position, his Warranty / Customer Care tech position, or the

 specifically created “punch-out” position without a reasonable accommodation. Instead, the

 record demonstrates Plaintiff’s on-the-job performance was questioned as early as October 4,

 20152, regarding performance as a QC Tech. (Doc. 33-2, PageID.149).




 2
     This was about one month after Plaintiff was hired.


                                                           10
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 11 of 21                              PageID #: 672




                 1.       Plaintiff’s QC Tech Performance

         According to the record, Defendant considered a QC Technician’s essential functions to

 include:3

                 [Taking] charge of internal quality control inspections to ensure
                 adherence to company quality standards for all mechanical,
                 electrical, structural and finish trades;
                 Act[ing] as an internal customer prior to the homeowner
                 orientation to ensure high levels of quality are delivered to our
                 customers;
                 Must be self motivated; and
                 Must possess a high level or organization skills and acute attention
                 to detail.

 (Doc. 33-7) (capitalization in original).          Plaintiff contends Defendant’s position on his

 shortcomings in the QC role are unfounded because “[Defendant] has put forth no evidence he

 failed to [demonstrate he was incapable of performing the job’s essential functions] other than

 a single disputed email . . .” (Doc.49, PageID.649). The record belies this contention. Plaintiff’s

 failure to meet the position’s attentiveness to detail and highly organized requirement became

 apparent just over a month after he was hired. (Doc. 33-2, PageID.149). Similarly, when Hill

 conducted a “walk through” on homes Plaintiff inspected, he noticed Plaintiff failed to “tape the

 house,” an essential function of the job, indicating where repair work was required. (Doc. 48-3,

 PageID.641 – 643). Similarly, to the extent Plaintiff characterizes Defendant’s position on

 Plaintiff’s QC performance as “vague,” (Doc. 49, PageID.649 – 650), that criticism rings hollow.




 3
   Plaintiff does not dispute Defendant’s characterization of these essential functions (or those of a Warranty
 Technician) in their Opposition or Supplement.


                                                      11
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 12 of 21                                 PageID #: 673




 The QC Technician’s essential functions involved conceptual ideas – to be attentive and detail-

 oriented. Defendant’s assessment of Plaintiff’s work relates specifically to those characteristics.

         Though more properly asserted as evidence of pretext, Plaintiff argues he was never

 “counseled” or “disciplined” for these infractions, and because he was never “counseled” or

 “disciplined,” he satisfied the essential functions of his job commensurate with Defendant’s

 expectations. Because the record is inconsistent through silence, Plaintiff contends, the Court

 should discount Defendant’s articulated reasons for Plaintiff’s termination. The record, when

 viewed in a light most favorable to Plaintiff, shows this is not the case. Besides the evidence cited

 above, Plaintiff received additional training in response to his on-the-job shortcomings in the QC

 role (as well as the Warranty Tech role). (Doc. 33-4, PageID.208). This remedial training is indicia

 of poor work performance. See, e.g., Nettles v. Daphne Utils., 2015 U.S. Dist. LEXIS 36574, *33

 (S.D. Ala. March 24, 2015) (identifying “coaching” as indicia of poor work performance); see also

 Hockenjos v. Metro. Transporation Auth., 2016 U.S. Dist. LEXIS 65341 (S.D.N.Y. May 18, 2016)

 (granting summary judgment on plaintiff’s FMLA claim where remedial training did not cure

 plaintiff’s poor performance); Kennedy v. AMTRAK, 139 F. Supp. 3d 48, 63 (D. D.C. 2015) (granting

 summary judgment on plaintiff’s discrimination claim where poor work performance and

 remedial training eliminated any dispute of material fact).4




 4
   Plaintiff takes issue with several exhibits Defendant included in its Supplemental Brief. (Doc. 49, PageID.651).
 Plaintiff also contests several exhibits which Defendant sought leave to file in support of its Motion for Summary
 Judgment. The Court finds it unnecessary to rely upon those exhibits. The record, without them, sufficiently
 demonstrates Plaintiff’s poor work performance.


                                                        12
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 13 of 21                        PageID #: 674




                 2.      Plaintiff’s Warranty Tech Performance

         According to the record, Defendant considered Warranty/Customer Care Technicians’

 essential functions to include: “Document items needing repair during scheduled inspections . . .

 Ensure all warranty service requests are complete within ten (10) days . . . Strong organizational

 skills and ability to multi-task and prioritize in a fast-paced environment.” (Doc. 33-9)

 (capitalization in original).

         Plaintiff has failed to demonstrate a material factual dispute to support his contention

 that he satisfactorily performed the essential functions required in his Warranty Tech role.

 Plaintiff insists that because Hill did not receive the “vast majority” of emails regarding Plaintiff’s

 performance, such evidence should be discounted in the Court’s summary judgment calculation.

 Plaintiff’s contentions here are futile.      Notwithstanding that such an argument is more

 appropriate at the “pretext” stage of the McDonnell Douglas analysis, Plaintiff fails to address

 the instances where Hill received information on Plaintiff’s failings in this role. (See Doc. 33-2,

 PageID.149, 159, 162, 165, 169 – 172, 183 – 185, 189). The record demonstrates Plaintiff knew

 he repeatedly failed to satisfy essential functions of this position, including replying to all

 warranty service requests within ten (10) days. (Id. at PageID.157, 161, 164, 168, 176, 178, 183

 – 185, 189, 191).

                 3.      Plaintiff’s “Punch-Out” Performance

         Plaintiff does not appear to rebut Defendant’s contentions about his failures to perform

 the essential functions of his punch-out position. The result is any such argument is abandoned.

 Martinez v. Ryan, 2016 U.S. Dist. LEXIS 43577, at *54 (D. Ariz. Mar. 30, 2016) (“[B]y failing to

 address Claim 4 in his supplemental Martinez brief, Petitioner has further abandoned the



                                                   13
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 14 of 21                    PageID #: 675




 claim.”); Holland v. McDonald, 2007 U.S. Dist. LEXIS 116563, at *27 n.5 (N.D. Ala. Nov. 28, 2007)

 (citing Iraola & CIA, S.A. v. Kimberly-Clark Corp., 325 F.3d 1274, 1284-85 (11th Cir. 2003) (“The

 court notes that Holland failed to address Count VI in either his brief in opposition to the

 defendants' motions for summary judgment or in his supplemental brief in opposition to the

 defendants' motions for summary judgment (docs. 61 & 63). While the law is clear that Holland

 cannot proceed with Count VI against COH and the defendant officers, the court also finds that

 Holland abandoned Count VI by not addressing it in either of his responses.”); McIntyre v. Eckerd

 Corp., 2007 U.S. Dist. LEXIS 15806, at *14-16 (N.D. Ga. Mar. 2, 2007).

                4.     Conclusion

        Finally, to the extent Plaintiff argues he was taking on “two jobs” at once when he

 performed his QC Tech and his Warranty Tech duties, such a policy was in-place at DSLD when

 he was hired, he knew these requirements, and accepted them when he took his position. (Doc.

 33-4, PageID.204 – 206; Doc. 33-6, PageID.235). He may not “’second guess the employer or . . .

 require [it] to lower company standards” especially when the position’s specifications were “job-

 related, uniformly enforced, and consistent with business necessity[.]" Nguyen v. City & Cty. of

 Denver, 286 F. Supp. 3d 1168, 1183 (D. Colo. 2017) (citing Hennagir v. Utah Dep't of Corr., 587

 F.3d 1255, 1262 (10th Cir. 2009)).

        As Plaintiff cannot demonstrate he could perform the essential functions of his job

 without a reasonable accommodation, “[t]he critical question for purposes of the ‘qualified

 individual’ analysis thus becomes whether [Plaintiff] could perform the essential functions” of his

 job with a reasonable accommodation. Goff, 2020 U.S. Dist. LEXIS 61807 at *19. As noted above,

 the burden of identifying such an accommodation and demonstrating its reasonableness rests on



                                                 14
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 15 of 21                        PageID #: 676




 Plaintiff’s shoulders. Id. During his deposition, Plaintiff stated he never told Hill or anyone at

 DSLD he required an accommodation or that he physically could not perform the tasks assigned

 to him. (Doc. 33-6, PageID.242). Further, Plaintiff failed to properly identify a reasonable

 accommodation in his Opposition. See Section IV, supra. Because Plaintiff can identify no

 reasonable accommodation that would have enabled him to perform the essential functions of

 his positions, he cannot show he is a “qualified individual” and his ADA claims fail. Goff at *20.

        C.    Plaintiff’s ADEA claim fails because he cannot show Defendant’s reasons for
        termination were pretextual

        Defendant contends summary judgment is appropriate on Plaintiff’s ADEA claim because

 this claim cannot survive the McDonnell Douglas burden-shifting framework. (Doc. 33,

 PageID.142).    Specifically, Defendant argues Plaintiff can provide no evidence to show

 Defendant’s reasons for termination are pretextual. (Doc. 33, PageID.143 – 144). Plaintiff

 responds by asserting he demonstrated a prima facie case of age discrimination (Doc. 37,

 PageID.464–465) and the “vast majority of evidence presented concerning Plaintiff’s

 performance” is based on “after-the fact justifications.” (Id.). Plaintiff also argues his supervisor’s

 testimony regarding the reasons for termination was “vague,” and this vagueness is consistent

 with the post hoc justifications for his firing. (Doc. 37, PageID.468). In reply, Defendant contends

 Plaintiff has “mischaracterize[d] and apparently misunderst[ood] the significance” of the emails

 Defendant offered to support its motion and Plaintiff cannot show his age was the “but for” cause

 of his termination.

        The ADEA prohibits an employer from discharging, or otherwise discriminating against,

 an employee because of his age if the employee is at least 40 years old. See 29 U.S.C. §§ 623(a)(1),

 631(a). This class of cases are subject to the McDonnell-Douglas burden-shifting analysis if the


                                                   15
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 16 of 21                    PageID #: 677




 plaintiff’s evidence is circumstantial. Sims v. MVM, Inc., 704 F.3d 1327, 1331–33 (11th Cir. 2013).

 To prove an ADEA claim by circumstantial evidence, a plaintiff must first establish a prima facie

 case of discrimination. A plaintiff can establish a prima facie case for an ADEA violation by

 showing “he (1) was a member of the protected age group, (2) was subjected to adverse

 employment action, (3) was qualified to do the job, and (4) was replaced by or otherwise lost a

 position to a younger individual.” Chapman v. AI Transp., 229 F.3d 1012, 1024 (11th Cir. 2000);

 see also Benson v. Tocco, Inc., 113 F.3d 1203, 1207–08 (11th Cir.1997).

        The Court finds Plaintiff presented a prima facie case of age discrimination. Plaintiff was

 over forty (40) years old when Defendant hired him (Doc. 33-12); Defendant terminated his

 employment on August 31, 2017 (Doc. 33-17); he was qualified for his job; and he was eventually

 replaced by Tanner Barnes, a significantly younger employee. (Doc. 33-18, PageID.435).

        Under McDonald Douglas, the burden shifts to Defendant to produce legitimate non-

 discriminatory reasons. Defendant relies, largely, on the evidence discussed in Section V(B)(2),

 supra, demonstrating Plaintiff’s poor work performance to show his termination was not a

 consequence of pretext. Poor work performance is legitimate reason for discharge. See Davis v.

 Cottage Hill Baptist Church, 1995 U.S. Dist. LEXIS 13288, at *17 (S.D. Ala. Aug. 29, 1995) (finding

 the plaintiff’s poor job performance and previous insubordination legitimate, non-discriminatory

 reasons for termination); EEOC v. Kloster Cruise, 897 F. Supp. 1422, 1424 (S.D. Fla. 1995); Kotas

 v. Waterman Broad., 927 F. Supp. 1547, 1549 (M.D. Fla. 1996) (finding an employer's good faith

 belief that an employee's performance is unsatisfactory constitutes a legitimate

 nondiscriminatory reason for termination in an Age Discrimination in Employment Act claim);

 Brown v. PSC Indus. Outsourcing, LP, 2013 U.S. Dist. LEXIS 1189, *34 (N.D. Ala. Jan. 4, 2013)



                                                 16
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 17 of 21                      PageID #: 678




 (finding poor job performance as a legitimate reason for termination).        Thus, the onus is on

 Plaintiff “to establish that an employer’s asserted reason was pretextual, . . . [that] both [ ] the

 stated reason was false and that discrimination was the real reason” for his termination. Giraldo

 v. Miami Dade Coll., 739 F. App'x 572, 574 (11th Cir. 2018).

        Plaintiff has not shown Defendant’s decision to terminate him for poor on the job

 performance was mere pretext. Plaintiff relies heavily on the assertion that Hill did not personally

 receive all the emails concerning Plaintiff’s poor work performance as evidence of pretext. This

 point ignores the emails Hill actually received showing Plaintiff was failing to meet performance

 expectations.    Likewise, the “vagueness” Plaintiff references does nothing to show that

 Defendant’s proffered reasons are false or mere pretext. Indeed, Plaintiff does not address or

 suggest any falsity regarding the contents in the emails Hill received regarding Plaintiff’s poor job

 performance; nor does he attempt to rebut Foster’s testimony regarding the homes he viewed

 that were assigned to Plaintiff. (See Doc. 33-4, PageID.203).

        Plaintiff also relies on Tanner Barnes’ age as evidence of pretext. Plaintiff’s argument is

 weakened because Barnes was terminated for the same reasons as Plaintiff, i.e. poor

 performance. (See e.g., Doc. 33-18). Thus, Plaintiff’s attempts to refute Defendant’s reasons for

 his termination are unsuccessful and Defendant is entitled to judgment as a matter of law on this

 claim. See, e.g., Giraldo v. Miami Dade Coll., 739 F. App'x 572, 575 (11th Cir. 2018) (finding no

 pretext where the only circumstantial evidence of discrimination plaintiff offered was that three




                                                  17
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 18 of 21                         PageID #: 679




 people hired in lieu of him were younger, had no disabilities, and the interviewer asked how the

 plaintiff handled people in his same age range.).

 VI.        PLAINTIFF CANNOT ESTABLISH A PRIMA FACIE CASE OF RETALIATORY DISCHARGE

            In his final claim, Plaintiff alleges he was subjected to retaliatory discharge prohibited by

 the AWCA. Defendant argues it is due summary judgment on this claim because Plaintiff cannot

 establish a prima facie case of retaliatory discharge. Specifically, Defendant argues the workers’

 compensation claim Plaintiff actually made was too remote to be connected to an instance of

 retaliatory discharge. Defendant contends, and Plaintiff does not dispute, he never filed a second

 workers’ compensation claim concerning his alleged second injury. Defendant argues Alabama

 law does not permit “possible” workers’ compensation claims to serve as the basis for a

 retaliatory discharge claim. (Doc. 33, PageID.145). In response, Plaintiff argues he met the

 criteria to establish a prima facie workers’ compensation claim despite the “temporal[ ]

 distan[ce]” between his workers’ compensation claim in August 2016 and his termination on

 August 30, 2017. (Doc. 37, PageID.471 – 472). Plaintiff cites no authority supporting his position

 that a prospective workers’ compensation claims can serve as the basis for a retaliatory discharge

 claim.

            A prima facie claim for retaliatory discharge under the Alabama Workers’ Compensation

 Act5 requires a plaintiff to show: (1) an employment relationship, (2) an on-the-job injury, (3)

 knowledge on the part of the employer of the on-the-job injury, and (4) subsequent termination

 of employment based solely upon the employee's on-the-job injury and filing a workers'




 5
     Ala. Code § 25-5-11.1


                                                     18
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 19 of 21                     PageID #: 680




 compensation claim. Staples v. H. Walker Enters., LLC, 2019 U.S. Dist. LEXIS 122939, *14 (N.D.

 Ala. 2019) (emphasis added). Although the "proximity in time between the filing of the workers'

 compensation claim and discharge" may be "a persuasive factor in establishing a causal

 connection,” Sparks v. Sunshine Mills, Inc, 2013 U.S. Dist. LEXIS 125756, *20-21 (N.D. Ala. 2013),

 the mere possibility of a workers’ compensation claim will not support a prima facie case of

 retaliatory discharge. Falls v. JVC Am., Inc., 7 So. 3d 986, 990 (Ala. 2008). Further, "if there is

 uncontradicted evidence of an independently sufficient basis for the discharge then the

 defendant is entitled to a judgment as a matter of law." Sparks, 2013 U.S. Dist. LEXIS 125756, at

 *20-21. Absent a showing of pretext, an employer's stated legitimate reason for discharge

 precludes any genuine issues of material fact. Id.

        Plaintiff cannot establish the elements necessary to carry his claim. The record shows

 Defendant employed Plaintiff (Doc. 33-12), Plaintiff suffered two on-the-job injuries that his

 supervisor knew about (Doc. 33-5, PageID.221 – 222), and Plaintiff filed one workers’

 compensation claim on August 11, 2016. (Doc. 37-4, PageID.525). All that said, Plaintiff cannot

 demonstrate a genuine issue of material fact that he was terminated for filing a workers’

 compensation claim. Plaintiff insists he satisfied this element because he filed a workers’

 compensation claim in 2016, and had a prospective claim following his injury in May of 2017.

 (Doc. 37, PageID.472) (“Since Plaintiff’s claim here relates to retaliation for the reporting of two

 on-the-job injuries, as well as the filing of one workers’ compensation claim, the cause of

 Plaintiff’s termination did occur within three months of the discharge and he has met every

 element of the offense.”).




                                                 19
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 20 of 21                     PageID #: 681




         As to Plaintiff’s reliance on his workers’ compensation claim from August of 2016, it is his

 burden to demonstrate “by substantial evidence, a direct and distinct causal link between one

 having knowledge of the plaintiff's workers' compensation claim and the termination.” Coca-

 Cola Bottling Co. Consol. v. Hollander, 885 So. 2d 125, 130 (Ala. 2003). Such a causal connection

 requires the temporal proximity between the workers’ compensation claim and termination to

 be “very close.” Sparks, 2013 U.S. Dist. LEXIS 125756, at *31-32 (“[c]lose temporal proximity

 between the claim and the termination must be so coincidental as to raise an inference that the

 claim caused the termination."). Here, there is no close temporal proximity linking Plaintiff’s

 actual claim for workers’ compensation benefits in August 2016 and his termination in August of

 2017.

         Plaintiff’s second theory, that he established a prima face case by way of his potential

 workers’ compensation claim due to his May 2017 injury, is foreclosed by Alabama law. See Falls,

 7 So. 3d 986 at 990–91. In Falls, the Alabama Supreme Court stated:

         If the Legislature desires to expand § 25–5–11.1 so that a retaliatory discharge
         would include terminations of employment in anticipation of workers'
         compensation claims, it may do so by amending the statute. Unless and until the
         Legislature does so, however, we must interpret the statute as written. Because
         the statute uses the verb phrase “has instituted or maintained” in relation to an
         action to recover worker's compensation benefits, it is clear that § 25–5–11.1
         contemplates an action for a termination of employment in retaliation against an
         event, i.e., the filing of a worker's compensation claim, that has already occurred.

 7 So. 3d at 990-91. Because Alabama law forecloses the possibility of a retaliatory discharge

 claim based on a prospective worker’s compensation claim, Defendant is entitled to judgment as

 a matter of law.

         Even if Plaintiff could state a prima facie case for retaliatory discharge, he could not

 overcome Defendant’s legitimate reasons for his termination. As noted above, the record


                                                 20
Case 1:18-cv-00487-JB-B Document 50 Filed 09/14/20 Page 21 of 21                     PageID #: 682




 reflects Plaintiff was discharged for poor job performance. Plaintiff proffered circumstantial

 evidence fails to create a genuine issue of fact that the stated basis has been applied in a

 discriminatory manner to employees who have filed workers' compensation claims or the other

 criteria outlined in Sparks. Instead, the opposite is true. One of Plaintiff’s co-employee’s,

 Murdoch, another man over forty (40) years old, filed workers’ compensation claims and was not

 discharged. (Doc. 33-5 at ¶ 5). Further, as noted above, Plaintiff’s replacement was discharged

 for the same reasons Plaintiff was terminated. (Doc. 33-18, PageID.436 – 437). Based on the

 foregoing, Defendant is entitled to judgment as a matter of law on Plaintiff’s retaliatory discharge

 claim.

                                           CONCLUSION

          The Court finds that there are no genuine issues of material fact and that Defendant DSLD

 is entitled to judgment as a matter of law on each of Plaintiff’s claims. Defendant’s Motion for

 Summary Judgment is GRANTED.

          DONE and ORDERED this 14th day of September, 2020.

                                               /s/ JEFFREY U. BEAVERSTOCK
                                               UNITED STATES DISTRICT JUDGE




                                                 21
